DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Claims 1-20 are currently pending in the application; of these, claims 1, 14, and 18 are independent.  All of the currently pending claims have been examined in the present Office action.

Information Disclosure Statement
3.	The listing of references in the specification is not a proper information disclosure statement (note the U.S. patent cited in paragraph [0005] of the specification).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
4.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 160 (as set forth, e.g., in paragraph [0057] of the written specification).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin 

5.	The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “179” has been used, in Fig. 13, to designate both a pin drive and what appears to be a portion of a locking pin.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

6.	The drawings are objected to because, in Fig. 16, the lead line for reference numeral 384 appears to be mis-directed (applicant’s written specification, e.g., in paragraph [0063], denotes 384 to refer to “locking pins”; in Fig. 16, however, 384 appears to be directed to one of the bosses 354).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the 

7.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the brush, the blower, and the grazer (as recited, for example, in claim 1); the foot pedal, lever, and touchscreen (as recited, for example, in claim 2) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Specification
8.	The disclosure is objected to because of the following informalities: in paragraph [0005] (fifth line) and in paragraph [0040] (fourth line), it appears that “route” should read “rout”.  
Appropriate correction is required.

Claim Objections
9.	Claims 8, 14-17, and 19 are objected to because of the following informalities:  
In line 3 of claim 8, the recitation “are configured to cause the pins into alignment” does not read properly.  
In line 14 of claim 14, the recitation “so as rotatable about an axis” does not read properly.  
	In line 2 of claim 19, it appears that “route” should read “rout”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



12.	Claim(s) 1, 9, 13, and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmitt, German Patent Publication No. DE-3704851-C1.
The explanation that follows is made with reference to both the original Schmitt publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Translation”).
With respect to claim 1, Schmitt discloses a roadway maintenance machine (i.e., a device for milling cracks in road surfaces; see paragraph [0001] of the Translation) comprising: a chassis (see Fig. 2) having a front portion (i.e., the portion extending from a machine lateral centerline to the left end of the machine in Fig. 2) and a rear portion (i.e., the portion extending from the machine lateral centerline to the right end of the machine in Fig. 2) disposed fore and aft of the lateral centerline, respectively.  Wheels (e.g., 2, 3, and 9 in Figs. 1-2) support the chassis and include at least one wheel that can be driven and/or steered (both of the Schmitt front wheels 2, 3 are driven and can be steered - note the hydraulic motors 5, 6 and the steering tie rod 4 in Fig. 1).  Schmitt further discloses an engine mounted on the chassis (i.e., drive motor 12, which may be an internal combustion engine; see paragraph [0015] of the Translation), an operator's station located on the front portion of the chassis and including a forward-facing operator's seat (driver’s seat 10; Fig. 2), and a driven implement (milling drum/disc 1), mounted on the front portion of the chassis, for performing a roadway maintenance operation.  The implement 1 comprises a roadway crack routing cutter drum (see, e.g., paragraph [0007] of the Translation).

With respect to claim 13, although Schmitt shows, in Fig. 2, hydraulic actuating cylinders 8 connected between the front wheels 2, 3 and the chassis, Schmitt describes an alternative embodiment in which an actuator raises and lowers the milling drum/disc 1 directly relative to the chassis in order to adjust the cutting depth (see paragraph [0024] of the Translation).  The ability to adjust the cutting depth in this manner allows a uniform cutting depth to be maintained (see paragraphs [0011]-[0012], and [0014]).
With respect to claim 18, Schmitt discloses a roadway maintenance machine (i.e., a device for milling cracks in road surfaces; see paragraph [0001] of the Translation) and a method of operating the machine including engaging a roadway surface with an implement (milling drum/disc 1), mounted on a front portion of the machine (Fig. 2) and, under control of a forwardly-facing seated operator (see driver’s seat 10; Fig. 2) stationed at a front portion of the machine, propelling the machine forwardly (see paragraph [0014] of the Translation) and steering the machine while performing a roadway maintenance operation with the implement (note the steering mechanism 11 in Fig. 2); and via the seated operator, visually monitoring operation of the implement and steering the machine based on the visual monitoring (“The operator can concentrate better on the course of the crack and compliance with the required milling depth”; see paragraph [0014] of the Translation).
With respect to claim 19, the implement 1 of Schmitt comprises a roadway crack routing cutter drum for routing cracks in a roadway surface (see, e.g., paragraph [0007] of the Translation).

Claim Rejections - 35 USC § 103
13.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

14.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
15.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

16.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt as applied to claim 1 above, and further in view of Kempken, U.S. Patent Application Publication No. 2016/0010292.

In the same field of endeavor, Kempken discloses a crack repair roadway maintenance machine including a router drum 40 and an operator station (operator area 15) having a seat (see Figs. 1a, 1b, and 3) and a plurality of operator controls, including a directional actuator 55 in the form of a foot pedal (i.e., a footplate 55 for controlling forward and rearward movement of the machine; see paragraph [0028]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kempken, to incorporate a foot pedal in the Schmitt operator station, in order to allow the operator of the Schmitt machine to control forward and rearward movement of the machine.
	With respect to claim 3, Kempken further discloses that the directional actuator footplate 55 may, alternatively, take the form of a joystick for controlling forward and rearward movement of the machine (see paragraph [0028]) and that a steering mechanism 54 (i.e., a steering wheel) for controlling steering of the machine may also alternatively take the form of a joystick (see paragraph [0029]).  Accordingly, it would have been further obvious in view of the teaching in Kempken to provide the Schmitt operator station with a first joystick to allow precision control of forward and rearward machine movement and a second joystick to allow precision control of machine steering on the part of the operator of the Schmitt machine.

17.	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt as applied to claim 9 above, and further in view of Mertes, U.S. Patent No. 5,709,200.

In the same field of endeavor, Mertes discloses a crack repair pavement maintenance machine (Fig. 1) including a cutter drum (cutter head assembly 54; e.g. Figs. 2, 5-6, 11-13) having first and second disks 150, 151 that are rotatable about a common axis (see drive shaft 55; Fig. 6) and a plurality of peripherally spaced cutter wheel assemblies (Figs. 4-6), each of which is mounted between the disks and that supports at least one cutter wheel (star bits 75) that is configured to rotate about an axis that is parallel with but radially offset from the rotational axis of the disks (e.g., Fig. 5, where it can be seen that the cutter wheels 75 are rotatably mounted on pins 74 that are parallel, but radially offset from the drive shaft 55).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Mertes, to provide the Schmitt cutter drum having first and second disks and peripherally spaced cutter wheel assemblies mounted there between, in order to provide an efficient crack repair cutter drum.

18.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt and Mertes as applied to claim 10 above, and further in view of Fanslow, U.S. Patent Application Publication No. 2014/0197673.
As discussed above, the combination of Schmitt and Mertes meets all of the limitations of claim 10.  Although Mertes discloses that each cutter assembly includes a pin 74, neither Schmitt nor Mertes specifically discloses first and second bushings that support the pin, as recited in claim 11.
In the same field of endeavor, Fanslow discloses a crack repair roadway maintenance machine (Fig. 1) including a cutter drum (cutting assembly 112; e.g. Figs. 11-15) having first and 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Fanslow, to incorporate bushings to support each cutter assembly pin in recesses in the disks, in order to securely retain the pins and to reduce friction and wear between the pin and the disks.

19.	Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt as applied to claim 1 above, and further in view of Chagnot et al., U.S. Patent Application Publication No. 2005/0000122 (“Chagnot”).
As discussed above, Schmitt discloses all of the limitations of claim 1.  Schmitt does not, however, specifically disclose a quick-connect coupling, as recited in claim 4. 
In the same field of endeavor, Chagnot discloses a trench cutting tool having a cutter head 10 that is mounted to a machine frame (via a cutting structure “C”).  Chagnot teaches the use of a quick-connect coupling (see, e.g., plates 14, 16 in Figs. 1-3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Chagnot, to provide the Schmitt machine with a quick-connect coupling, in order to quickly and efficiently mount the implement and unmount it from the chassis.

	With respect to claim 7, the Chagnot quick connect coupling comprises a plurality of mounting bosses (the Chagnot metal studs 22 are considered to constitute “mounting bosses”, as broadly recited) and a corresponding plurality of pins 44 located on the other of the implement and the chassis, and a plurality of actuators 42 that are configured to drive the pins into and out of engagement with mating bores (holes 24) in the bosses.

20.	Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Schmitt and Chagnot as applied to claims 5 and 7 above, and further in view of Antolini, U.S. Patent No. 3,272,264.
As discussed above, the combination of Schmitt and Chagnot meets all of the limitations of claim 5.  The combination does not, however, specifically disclose a hydraulic cylinder and crank assembly, as recited in claim 6 or a guide assembly as recited in claim 8. 
In the same field of endeavor, Antolini discloses an earth working machine (tractor 10; Fig. 1) having a coupling mechanism (latching mechanism 20; Figs. 2-3) for attaching various tools (e.g., a blade tool 40; Fig. 3) to the machine.  The coupling mechanism includes a plurality of locking pins (bolts 26) that engage with a plurality of bores (apertures; see col. 2, lines 63-67) formed in tongues 41, 42 of the blade tool.  To selectively move the pins into and out of engagement within the bores, Antolini teaches the use of a hydraulic cylinder (power cylinder 33) and a crank assembly (e.g., one of the rocker arms 29) coupling the hydraulic cylinder to the locking pins.

With respect to claim 8, Antolini further teaches the use of a guide assembly, including a pair of spaced guide members (guide stems 39; Fig. 1), that fit within guide holes 43 in the blade tool 40, to cause the pins 26 to align with the bores of the blade tool as the blade tool 40 is moved toward the coupling mechanism 20.
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Antolini, to provide the Schmitt machine, as modified by the teaching in Chagnot, with a guide assembly including a pair of guide members, in order to facilitate initial alignment when installing the implement on the machine.

21.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, German Patent Publication No. DE-3704851-C1 in view of Mertes, U.S. Patent No. 5,709,200 and Kempken, U.S. Patent Application Publication No. 2016/0010292.
	The explanation that follows is made with reference to both the original Schmitt publication and the English language machine translation thereof that is attached to the present Office action (hereinafter referred to as “the Translation”).
Schmitt discloses a roadway maintenance machine (i.e., a device for milling cracks in road surfaces; see paragraph [0001] of the Translation) comprising: a chassis (see Fig. 2) having a front portion (i.e., the portion extending from a machine lateral centerline to the left end of the machine in Fig. 2) and a rear portion (i.e., the portion extending from the machine lateral centerline to the right end of the machine in Fig. 2) disposed fore and aft of the lateral 
Schmitt does not specifically disclose that the crack router cutter drum includes first and second disks and peripherally spaced cutter wheel assemblies, as recited in claim 14.  
In the same field of endeavor, Mertes discloses a crack repair pavement maintenance machine (Fig. 1) including a cutter drum (cutter head assembly 54; e.g. Figs. 2, 5-6, 11-13) having first and second disks 150, 151 that are rotatable about a common axis (see drive shaft 55; Fig. 6) and a plurality of peripherally spaced cutter wheel assemblies (Figs. 4-6), each of which is mounted between the disks and that supports at least one cutter wheel (star bits 75) that is configured to rotate about an axis that is parallel with but radially offset from the rotational axis of the disks (e.g., Fig. 5, where it can be seen that the cutter wheels 75 are rotatably mounted on pins 74 that are parallel, but radially offset from the drive shaft 55).

Although Schmitt discloses one or more operator-actuated controls (see, e.g., steering implement 11 in Fig. 2), Schmitt does not specifically disclose controls including cutter drum rotation and raising and lowering of the cutter drum, as recited in claim 14.
In the same field of endeavor, Kempken discloses a crack repair roadway maintenance machine including a router drum 40 and an operator station (operator area 15) having a seat (see Figs. 1a, 1b, and 3) and a plurality of operator controls, including controls configured to steer and propel the machine (steering mechanism 54 controls machine steering; directional actuator 55 controls forward and backward movement of the machine; see paragraph [0028]) and a control configured to control cutter drum rotation, i.e., throttle 23 (throttle 23 controls power output of engine 20; engine 20 causes rotation of the routing drum 40; see paragraphs [0024] and [0026]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kempken, to provide the Schmitt machine with controls configured to steer and propel the machine and to control operation of the cutter drum, in order to allow the machine operator to control operation of the machine.

22.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, Mertes, and Kempken as applied to claim 14 above, and further in view of Fanslow, U.S. Patent Application Publication No. 2014/0197673.
As discussed above, the combination of Schmitt, Mertes, and Kempken meets all of the limitations of claim 14.  Although Mertes discloses that each cutter assembly includes a pin 74, 
In the same field of endeavor, Fanslow discloses a crack repair roadway maintenance machine (Fig. 1) including a cutter drum (cutting assembly 112; e.g. Figs. 11-15) having first and second disks (fly wheels 126, 128) that are rotatable about a common axis (see horizontal spindle 114) and a plurality of peripherally spaced cutter wheel assemblies (see, e.g., Fig. 13), each of which is rotatably mounted between the disks on pins (see spindle or cutter shaft 132; Fig. 14).  Fanslow teaches the use of bushings 138 (e.g., Figs. 13 and 15) that support the pins 132 at each end and are removably inserted into respective bores (i.e., apertures formed in the fly wheels 126, 128; paragraph [0038]) in the first and second disks 126, 128 (retainers 134 are bolted to the fly wheels 126, 128 to retain the shafts 132 in place and the assembly 112 together; paragraph [0038]).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Fanslow, to incorporate bushings to support each cutter assembly pin in recesses in the disks, in order to securely retain the pins and to reduce friction and wear between the pin and the disks.

23.	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, Mertes and Kempken as applied to claim 14 above, and further in view of Chagnot et al., U.S. Patent Application Publication No. 2005/0000122 (“Chagnot”).
As discussed above, the combination of Schmitt, Mertes, and Kempken meets all of the limitations of claim 14.  The combination does not, however, specifically disclose a quick-connect coupling comprising a plurality of mounting bosses and pins, as recited in claim 17. 
In the same field of endeavor, Chagnot discloses a trench cutting tool having a cutter head 10 that is mounted to a machine frame (via a cutting structure “C”).  Chagnot teaches the 
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Chagnot, to provide the Schmitt machine with a quick-connect coupling including a plurality of mounting bosses and pins, in order to quickly and efficiently mount the implement and unmount it from the chassis.

24.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Schmitt, as applied to claim 18 above, and further in view of Kempken, U.S. Patent Application Publication No. 2016/0010292.
As discussed above, Schmitt discloses all of the limitations of claim 18.  Although Schmitt further discloses a hydraulic motor for propelling (see motors 5, 6 in Fig. 1) and performing (see motor 7 in Fig. 1), Schmitt does not specifically disclose a hydraulic motor for steering, as recited in claim 20.
In the same field of endeavor, Kempken discloses a crack repair roadway maintenance machine (Figs. 1a, 1b) and teaches the use of a hydraulic steering motor (see, e.g., Abstract).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Kempken, to provide the Schmitt machine with a hydraulic steering motor in order to enable easier and more efficient steering of the machine.

Allowable Subject Matter
25.	Claims 12 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

26.	The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record, considered either individually or in proper combination discloses or suggests a cutter wheel assembly for a crack router cutter drum having a sacrificial washer surrounding the pin and attached to an inner axial surface of the first and second disks, as recited in claims 12 and 16, in combination with the other recited limitations.

Conclusion
27.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malacrino et al. discloses a quick connect mechanism for a work machine.
	
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        15 January 2022

/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672